DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 06/16/22. Claims 1, 8, 10 and 15 have been amended. Claims 1, 4, 6-10 and 12-20 are pending and examined herein.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference characters 49 and 49a are found in figures 3 and 5 and figure 71 is found in figure 9 but not defined in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10 and 15 and the claims that depend therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended limitation detailing the distal edges of the rubberized undergarment being secured to the short was not supported in the originally filed disclosure. The drawings, specification, and originally submitted claims do not detail a distal edge of the rubberized undergarment or any attachment at the distal edge to the outer short.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and 15 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the distal edges are associated with, are they associated with the undergarment, the fly, or another structure. 

Claim 10 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the attachment of the undergarment to the short pant is attached at the fly seams along the distal edges and attached adjacent to the pair of front seams? There are two different attachments being claimed of the short and undergarment and it is unclear if these are referring to the same attachment or if they are two separate attachments. The first attachment is claimed to be surrounding the fly of the short pant and the second attachment is claimed to be at the fly region of the gusset. It is unclear where and how the short pant, undergarment, and gusset are attached together. 

Claims 1 and 15 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “a fly” is associated with the short pant or the undergarment.  It is unclear if both the short pant and the undergarment have a fly and what the fly is, is this an opening in the garment, or is this just a fly region? The fly has not been structurally associated with any of the presented garment structure, so it is unclear where the attachment is and if the attachment is at the fly or surrounding the fly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, 9, 15, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard (US 2011/0078839) in view of Vanlandingham (US 2012/0124712).
 	In regard to claims 1 and 15, Leonard teaches a garment with insulated liner (swimsuit: 100) comprising: a short pant having a short waistband with a short waist upper end and a short waist lower end (exterior short pant garment: 120, see waistband ends in annotated figure below), a pair of short leg openings having short leg portions at a short lower end (see figure 1), a short crotch area between and joining the short leg openings (see figure 1), and a short pelvic area located between the short waistband and the short crotch area (see figure 1); and an insulated rubberized undergarment having an undergarment waistband with an undergarment waist upper end (form fitting interior layer: 110: figure 1 and annotated figure below detailing waist upper end), a pair of undergarment leg openings having undergarment leg portions at an undergarment lower end (see figure 1), an undergarment   crotch area between and joining the undergarment leg openings and an undergarment pelvic area located between the undergarment waistband and the undergarment crotch area (see figure 1), the rubberized undergarment adapted to cover and fit closely to a body of a wearer to preserve an elevated temperature of the body of the wearer under the rubberized/neoprene undergarment (see claims 1 and 8 detailing the interior layer to be made of neoprene and see paragraph 0018 detailing a form fitting design), wherein the undergarment waist upper end is attached to the short waist lower end (see annotated figure below), and wherein the rubberized undergarment is attached to the short pant at a fly by fly seams sewn at distal edges surrounding the fly to securely prevent the neoprene undergarment from drastically shifting in turbulent water (paragraph 0028 detailing the interior layer and exterior layer to be attached along fly opening 126, which would include two seams at distal edges of the undergarment/short pant/fly).


    PNG
    media_image1.png
    360
    362
    media_image1.png
    Greyscale

 	However, Leonard fails to teach the undergarment having a pair of undergarment front seams extending from the undergarment waistband through the under garment pelvic area to the undergarment crotch area. 
 	Vanlandingham teaches an undergarment for a swim garment (undergarment: 10), wherein the undergarment has a pair of undergarment front seams extending from the undergarment waistband through the undergarment pelvic area to the undergarment crotch area (seams 30 and 34: in figure 1 and discussed in paragraph 0012). 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the swim undergarment of Leonard with the seamed swim undergarment of Vanlandingham, since the swim undergarment of Leonard provided with seams extending from the waistband to the crotch in the pelvic area would provide an undergarment that is constructed so that the seams are positioned in areas to enable the undergarment to adequately stretch during wear (see paragraph 0012 of Vanlandingham).

In regard to claim 4, Leonard teaches wherein the rubberized undergarment is secured to the short pant by a fly seam at the fly of the short pant (paragraph 0028 details that attachment of the short pant and the undergarment at the fly opening 126).  

 	In regard to claims 7 and 18, Leonard teaches wherein a short waist seam is attached to and provided around the short waistband and the insulated/rubberized undergarment waistband to secure the short waist lower end to the insulated rubberized undergarment waist upper end (see annotated figure above).  

 	In regard to claims 9 and 20, Leonard teaches wherein the short pant has a pocket (figure 1, identifier 124 detailing compartment/pocket; paragraph 0022), and the insulated undergarment is made of a neoprene material (see claims 1 and 8 detailing the neoprene material used to create the undergarment/interior layer).  

 	In regard to claim 16, the combined reference teach wherein the undergarment front seams extend symmetric around the undergarment waistband through the undergarment pelvic area to the undergarment crotch area of the insulated rubberized undergarment (Vanlandingham teaches symmetrical front seams: 30, 34 in figure 1: paragraph 0012). The undergarment of Leonard provided with the symmetrical seamed construction of Vanlandingham would provide the undergarment symmetrical seams to extend around the fly opening of the short pant due to the location of the fly opening at the center of the undergarment and the short (see paragraph 0028 of Leonard).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the swim undergarment of Leonard with the symmetrical seamed swim undergarment of Vanlandingham, since the swim undergarment of Leonard provided with symmetrical seams extending from the waistband to the crotch in the pelvic area would provide an undergarment that is constructed so that the seams are positioned in areas to enable the undergarment to adequately stretch during wear (see paragraph 0012 of Vanlandingham).

Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard and Vanlandingham and in view of Fontes (US 2005/0283883).
Leonard and Vanlandingham fail to teach the fly having a neoprene gusset.
 	In regard to claims 6 and 17, Fontes teaches a short swimwear garment with a fly that includes a length of a material composed of a material that the insulated rubberized undergarment is made from that provides rigidity to the fly biasing the fly closed against the insulated rubberized undergarment disposed interior to the short pant (Fontes teaches a fly (gore: 16) made of neoprene material (paragraph 0014, neoprene is a rubberized material), which is the same as the insulated garment of Leonard, the fly (16) provides a durable fabric to the fly structure: paragraph 0014).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the dual layered short of Leonard and Vanlandingham with the fly construction and material as taught by Fontes, since the dual layered short of Leonard provided with a fly structure that includes a gusset made of neoprene would provide a fly structure that is durable, stretchy, and does not degrade structurally when force is applied to it (see paragraph 0014 of Fontes).

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard and Vanlandingham as applied to claims 1 and 15 above, and further in view of Pedrick (US 2004/0177427).
 	Leonard and Vanlandingham fail to teach thigh seams connecting the lower end of leg openings of the short pant and the lower end of the leg openings of the undergarment.
 	In regard to claims 8 and 19, Pedrick teaches a swim garment with attached neoprene undergarment (paragraph 0017 and 0023), wherein the outer swim garment and the undergarment are attached together at a waist, the pelvic covering portion and the thigh covering portion (paragraphs 0018, 0026, 0047 and 0051); wherein the thigh seams are disposed at the lower end of the leg openings of the outer garment and the undergarment (see paragraphs 0020-0021, and 0051).
 	It would have been obvious before the effective fling date to one having ordinary skill in the art to have provided the swim garment of Leonard and Vanlandingham attached at the waistline, pelvic region and the bottom thigh openings as taught by Pedrick, since the garment of Leonard provided with thigh seams located at the leg openings would provide a swim garment with the outer/short pant leg portions being restrained from sliding along the undergarment leg portions (Pedrick: paragraph 0020) and further provides a means to keep water from ballooning up the outerwear short pants legs (paragraph 0021 of Pedrick).

Claims 10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard in view of Fontes (US 2005/0283883) and Vanlandingham (US 2012/0124712).
 	In regard to claim 10, Leonard teaches a garment with insulated liner (swimsuit: 100) comprising: a short pant having a short waistband with a short waist upper end and a short waist lower end (exterior short pant garment: 120, see waistband ends in annotated figure below), a pair of short leg openings at a short lower end (see figure 1), a short crotch area between and joining the short leg openings (see figure 1), and a short pelvic area located between the short waistband and the short crotch area (see figure 1); and a neoprene undergarment having an undergarment waistband with an undergarment waist upper end (form fitting interior layer: 110: figure 1 and annotated figure below detailing waist upper end), a pair of undergarment leg openings at an undergarment lower end (see figure 1), an undergarment   crotch area between and joining the undergarment leg openings and an undergarment pelvic area located between the undergarment waistband and the undergarment crotch area (see figure 1), the neoprene undergarment adapted to cover and fit closely to a body of a wearer to preserve an elevated temperature of the body of the wearer under the neoprene undergarment (see claims 1 and 8 detailing the interior layer to be made of neoprene and see paragraph 0018 detailing a form fitting design), wherein the undergarment waist upper end is attached to the short waist lower end (see annotated figure below), and wherein the neoprene undergarment is attached to the short pant by fly seams sewn at distal edges surrounding the fly to securely prevent the neoprene undergarment from drastically shifting in turbulent water (paragraph 0028 detailing the interior layer and exterior layer to be attached along fly opening 126, which would include two seams at distal edges of the undergarment/short pant/fly).

    PNG
    media_image1.png
    360
    362
    media_image1.png
    Greyscale

 	However, Leonard fails to teach the undergarment having a pair of undergarment front seams extending from the undergarment waistband through the under garment pelvic area to the undergarment crotch area; and a neoprene gusset constructed at a fly region.
 	Fontes teaches a short swimwear garment with a fly that includes a length of a material composed of a material that the insulated rubberized undergarment is made from that provides rigidity to the fly biasing the fly closed against the insulated rubberized undergarment disposed interior to the short pant (Fontes teaches a fly (gore: 16) made of neoprene material (paragraph 0014, neoprene is a rubberized material), which is the same as the insulated garment of Leonard, the fly (16) provides a durable fabric to the fly structure: paragraph 0014).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the dual layered short of Leonard with the fly construction and material as taught by Fontes, since the dual layered short of Leonard provided with a fly structure that includes a gusset made of neoprene would provide a fly structure that is durable, stretchy, and does not degrade structurally when force is applied to it (see paragraph 0014 of Fontes).
 	Vanlandingham teaches an undergarment for a swim garment (undergarment: 10), wherein the undergarment has a pair of undergarment front seams extending from the undergarment waistband through the undergarment pelvic area to the undergarment crotch area (seams 30 and 34: in figure 1 and discussed in paragraph 0012). 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the swim undergarment of Leonard with the seamed swim undergarment construction of Vanlandingham, since the swim undergarment of Leonard provided with seams extending from the waistband to the crotch in the pelvic area would provide an undergarment that is constructed to enable the undergarment to adequately stretch during wear (see paragraph 0012 of Vanlandingham).

 In regard to claim 12, Leonard teaches wherein the short pant is attached to the neoprene undergarment at a fly seam in the fly region of the short pant (paragraph 0028 details that attachment of the short pant and the undergarment at the fly opening 126).  

 	In regard to claim 13, the combined reference teach wherein the undergarment front seams extend symmetrically around the undergarment waistband through the undergarment pelvic area to the undergarment crotch area of the insulated rubberized undergarment (Vanlandingham teaches symmetrical front seams: 30, 34 in figure 1: paragraph 0012). The undergarment of Leonard provided with the symmetrical seamed construction of Vanlandingham would provide the undergarment symmetrical seams to extend around the fly opening of the short pant due to the location of the fly opening at the center of the undergarment and the short (see paragraph 0028 of Leonard).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the swim undergarment of Leonard with the symmetrical seamed construction of Vanlandingham, since the swim undergarment of Leonard provided with symmetrical seams extending from the waistband to the crotch in the pelvic area would provide an undergarment construction that enables the undergarment to adequately stretch during wear (see paragraph 0012 of Vanlandingham).

 	In regard to claim 14, Leonard teaches wherein the short pant has a pocket (figure 1, identifier 124 detailing compartment/pocket; paragraph 0022).
	
 Claims 1, 4, 7, 8, 9, 15, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedrick (US 2004/0177427) in view of Leonard (US 2011/0078839) and Vanlandingham (US 2012/0124712).
 	In regard to claims 1 and 15, Pedrick teaches a garment with insulated liner (combination garment: 10) comprising: a short pant having a short waistband with a short waist upper end and a short waist lower end (short pants: 40, see waist with lower and upper edge is Figures 2 and 6), a pair of short leg openings having short leg portions at a short lower (figures 2 and 6), a short crotch area between and joining the short leg openings (see figures 2 and 6), and a short pelvic area located between the short waistband and the short crotch area (see figures 2 and 6); and an insulated rubberized undergarment having an undergarment waistband with an undergarment waist upper end (underpants: 20, see figures 2 and 6), a pair of undergarment leg openings having undergarment leg portions at an undergarment lower end (see figures 2 and 6), an undergarment   crotch area between and joining the undergarment leg openings and an undergarment pelvic area located between the undergarment waistband and the undergarment crotch area (see figures 2 and 6), the rubberized undergarment adapted to cover and fit closely to a body of a wearer to preserve an elevated temperature of the body of the wearer under the rubberized/neoprene undergarment (paragraphs 0026 and 0045), wherein the undergarment waist  is attached to the short waist (see figure 6, paragraphs 0026 and 0047), and wherein the insulated rubberized undergarment is secured to the short pant at a pelvic region and thigh portions preventing the rubberized/neoprene undergarment from drastically shifting in turbulent water (paragraphs 0018, 0020-0021, 0026 and 0047).
 	However, Pedrick fails to teach the upper end of the undergarment waistband attached to the lower end of the short pants waistband and wherein the undergarment is attached to short pant at a fly by fly seams sewn at distal edges surrounding the fly and wherein the undergarment has a pair of undergarment front seams extending from the undergarment waistband through the under garment pelvic area to the undergarment crotch area. 
 	Leonard teaches a swim garment with an outer layer and a neoprene inner layer (see figures 1, 1a and claims 1 and 8); wherein the inner and outer layers are attached together such that the upper end of the undergarment waistband is attached to the lower end of the outer garment waist band (see annotated figure below); and wherein the rubberized undergarment is attached to the short pant at a fly by fly seams sewn at distal edges surrounding the fly to securely prevent the neoprene undergarment from drastically shifting in turbulent water (paragraph 0028 detailing the interior layer and exterior layer to be attached along fly opening 126, which would include two seams at distal edges of the undergarment/short pant/fly).


    PNG
    media_image1.png
    360
    362
    media_image1.png
    Greyscale

 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the combination swim garment of Pedrick with the pelvic attachment being located along the fly opening and the offset waistband attachment as taught by Leonard, since the swim garment of Pedrick provided with the fly opening attachment would provide an outer and inner garment that are attached around the fly opening so that the fly opening can be functional through both layers and the offset waistband attachment provides an attachment that protects the undergarment/inner layer by having the outer garment folded over its upper edge.
 	Vanlandingham teaches an undergarment for a swim garment (undergarment: 10), wherein the undergarment has a pair of undergarment front seams extending from the undergarment waistband through the undergarment pelvic area to the undergarment crotch area (seams 30 and 34: in figure 1 and discussed in paragraph 0012). 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the swim undergarment of Leonard with the seamed swim undergarment construction of Vanlandingham, since the swim undergarment of Leonard provided with seams extending from the waistband to the crotch in the pelvic area would provide an undergarment that is constructed to enable the undergarment to adequately stretch during wear (see paragraph 0012 of Vanlandingham).

 	In regard to claim 4, Leonard teaches wherein the undergarment and the outer layer are secured to the short by a fly seam at the fly (paragraph 0028 detailing the interior layer and exterior layer to be attached along fly opening 126).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the combination swim garment of Pedrick with the pelvic attachment being located along the fly opening as taught by Leonard, since the swim garment of Pedrick provided with the fly opening attachment would provide an outer and inner garment that are attached around the fly opening so that the fly opening can be functional through both layers.

 	In regard to claims 7, Pedrick teaches a short waist seam is attached to and provided around the short waistband and the undergarment waistband to secure the short waist and undergarment together (paragraphs 0018, 0026, 004.
	However, Pedrick fails to teach the waistband of the undergarment being offset from the top edge of the short pant.
 	Leonard teaches a swim garment with an outer layer and a neoprene inner layer (see figures 1, 1a and claims 1 and 8); wherein the inner and outer layers are attached together such that the upper end of the undergarment waistband is attached to the lower end of the outer garment waist band (see annotated figure below).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the combination swim garment of Pedrick with the pelvic attachment being an offset waistband attachment as taught by Leonard, since the swim garment of Pedrick provided with the offset waistband attachment provides an attachment that protects the undergarment/inner layer by having the outer garment folded over its upper edge.

 	In regard to claims 8 and 19, Pedrick teaches a swim garment with attached neoprene undergarment (paragraph 0017 and 0023), wherein the outer swim garment and the undergarment are attached together at a waist, the pelvic covering portion and the thigh covering portion (paragraphs 0018, 0026, 0047 and 0051); wherein the thigh seams are disposed at the lower end of the leg openings of the outer garment and the undergarment (see paragraphs 0020-0021, and 0051).

 	In regard to claim 9, Pedrick teaches the short pant has a pocket (see figures 2 and 6), and the rubberized undergarment being made of neoprene (paragraph 0023).

 	In regard to claim 16, the combined reference teach wherein the undergarment front seams extend symmetric around the undergarment waistband through the undergarment pelvic area to the undergarment crotch area of the insulated rubberized undergarment (Vanlandingham teaches symmetrical front seams: 30, 34 in figure 1: paragraph 0012). The undergarment of Pedrick and Leonard provided with the symmetrical seamed construction of Vanlandingham would provide the undergarment symmetrical seams to extend around the fly opening of the short pant due to the location of the fly opening at the center of the undergarment and the short (see paragraph 0028 of Leonard and figure 6 of Pedrick).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the swim undergarment of Pedrick and Leonard with the symmetrical seamed swim undergarment of Vanlandingham, since the swim undergarment of Pedrick and Leonard provided with symmetrical seams extending from the waistband to the crotch in the pelvic area would provide an undergarment that is constructed so that the seams are positioned in areas to provide adequate stretch to the portion during wear (see paragraph 0012 of Vanlandingham).

 	In regard to claim 18, Pedrick teaches a short waist seam is attached to and provided around the short waistband and the undergarment waistband to secure the short waist and undergarment together (paragraphs 0018, 0026, 004.
	However, Pedrick fails to teach the waistband of the undergarment being offset from the top edge of the short pant.
 	Leonard teaches a swim garment with an outer layer and a neoprene inner layer (see figures 1, 1a and claims 1 and 8); wherein the inner and outer layers are attached together such that the upper end of the undergarment waistband is attached to the lower end of the outer garment waist band (see annotated figure below).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the combination swim garment of Pedrick with the pelvic attachment being an offset waistband attachment as taught by Leonard, since the swim garment of Pedrick provided with the offset waistband attachment provides an attachment that protects the undergarment/inner layer by having the outer garment folded over its upper edge.

 	In regard to claim 20, Leonard teaches a swim garment with an outer layer and a neoprene inner layer (see figures 1, 1a and claims 1 and 8); wherein the undergarment and the outer layer are secured to the short a fly (paragraph 0028 detailing the interior layer and exterior layer to be attached along fly opening 126).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the combination swim garment of Pedrick with the pelvic attachment being located along the fly opening as taught by Leonard, since the swim garment of Pedrick provided with the fly opening attachment would provide an outer and inner garment that are attached around the fly opening so that the fly opening can be functional through both layers.

Response to Arguments
Applicant's arguments filed 06/16/22 have been fully considered but they are not persuasive. 
Applicant remarks that Leonard fails to teach a rubberized undergarment adapted to cover and fit closely to a body of a wearer to preserve an elevated temperature of the body of the wearer as recited in claim 1 and as recited as a neoprene undergarment in claims 10 and 15. 
 The undergarment/form fitting interior layer of Leonard is made of neoprene as disclosed in claim 8. The garment is form fitting as described and made of neoprene. Neoprene, as disclosed by Applicant, is an insulation layer that preserves an elevated temperature of the body of the wearer. Therefore, Leonard teaches an undergarment that comprises neoprene to closely fit a body of the wearer and would preserve an elevated temp of the body under the neoprene material. 

Applicant remarks that Leonard in view of Valandingham fails to teach the use of two seams along the pelvic area on a neoprene garment. 
 It is noted that Leonard is the primary reference that teaches the neoprene construction of the undergarment. Valandingham is used to teach that undergarments worn under swim shorts are known to have a dual seamed construction along the pelvic area to provide a garment of greater comfort due to the seam construction allowing for increased stretch to the seamed area (Valandingham paragraph 0012). Here we are taking one well-known swim undergarment (Leonard) and using the well-known seaming construction of another well-known swim undergarment (Valandingham) to create a more comfortable and stretchable undergarment.

Applicant remarks that Leonard, Valandingham, Fontes, and Pedrick all fail to teach the insulated, rubberized, neoprene undergarment. 
 It is noted that Leonard teaches the neoprene undergarment as detailed in the first response to argument above.

 	Applicant remarks that Pedrick fails to teach a garment having “a pair of undergarment front seams of the rubberized undergarment extend from the undergarment waistband through the undergarment pelvic area to the undergarment crotch area,” as recited in independent claim 1, and similarly recited as a neoprene undergarment, and an insulated rubberized undergarment in independent claims 10 and 15 respectively.
 	It is noted that Valandingham is used to teach the front seam construction as detailed above in the office action, Pedrick does not teach the front seam construction of the undergarment.

 	Applicant remarks that Pedrick also fails to disclose a garment having a “rubberized undergarment attached to the short pant at a fly by fly seams sewn at distal edges surrounding the fly adjacent to the undergarment front seams to securely prevent the rubberized undergarment from drastically shifting in turbulent water” as similar recited in the independent claims.
 	Pedrick teaches in paragraph 0026 (bottom of paragraph) that the connection means can be sewn-in stitches and can be located around the pelvis region. Leonard was used in the rejection to teach attachment in the pelvic region of the undergarment and outer short at fly seams surrounding the fly as taught in paragraph 0028. Here we are taking one well-known undergarment attachment to an outer pant in the pelvic area as taught by Pedrick with the well-known attachment of an outer pant and undergarment in the pelvic area with seams that extend around the fly opening as taught by Leonard. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732